Citation Nr: 1712078	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-15 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints. 

2. Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1996 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The record reflects that the Veteran initially requested and was scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ) in April 2015, but she withdrew this request in January 2015. 

The issue of entitlement to service connection for the Veteran's bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A shin disability has not been present at any time during the pendency of the claim. 


CONCLUSION OF LAW

The criteria for service connection for shin splints have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a December 2008 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VA's duty to assist the Veteran includes acquiring all pertinent records and examinations.  The Veteran underwent an examination in January 2009 that was adequate for rating purposes where the shin disability is concerned.  The Board is remanding a portion of the claim, the discussion of which appears below, in order to fully comply with its duty to assist the Veteran. 

II. Entitlement to Service Connection for Bilateral Shin Splints

A. Applicable Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

B. Facts and Analysis

The Veteran seeks service connection for bilateral shin splints.  For the reasons explained below, the Board finds that service-connection is not warranted, as the evidence does not demonstrate a diagnosed shin disability at any time during the appeal period. 

The Veteran underwent a VA examination in January 2009 to assess her claimed shin disability.  At the time, she reported having bilateral shin splints since basic training in 1996, which she described as pain after running.  The Veteran was seen multiple times during service, and was encouraged to keep exercising.  She was given Flexeril to help with the discomfort.  The examiner noted the Veteran was not treated for shins complaints, but she has not run since September of 2008.  The examiner determined the bilateral lower leg examination was normal as there was no tenderness, erythema, warmth, or edema in the lower legs.  The examiner noted further that the Veteran had full function of her legs. 

A review of the Veteran's service treatment records (STRs) shows the Veteran only complained of shin pain in 2004.  Following service, there are no medical records (private or VA) showing a formal diagnosis or treatment for shin splints.  The January 2009 VA examination essentially indicates that the Veteran's shin pain had resolved.  

As the evidence does not show the Veteran has been formally diagnosed with a shin disability at any time during the period of the claim, there is no basis to grant service connection.  See Brammer, supra.

The Board acknowledges the Veteran's complaints about shin pain.  Despite her reported shin pain, the Board notes that when determining whether there is a current disability, pain alone is not sufficient.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain.  Id.  A symptom without a diagnosis or identifiable underlying malady or condition does not, in and of itself, constitute a disability. 

Moreover, the Veteran is competent to say that she experienced pain in both her legs.  However, as the Veteran does not have specialized education, training, or experience, she is not competent to diagnose herself with any medical condition, nor is she competent to determine the medical etiology of her leg pain, in the event a formal condition existed.  Thus, the Board finds the Veteran's statements are not persuasive in this matter and assigns them low probative weight.  The Board also notes the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an additional examination with an opinion.  

As the January 2009 VA examiner adequately assessed the condition of the Veteran's shins and no disability was diagnosed, the Board finds the preponderance of the evidence is against finding that the Veteran has a bilateral shin disability; the claim is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral leg shin splints is denied.


III. REMAND, Bilateral Knee

With respect to the Veteran's bilateral knee claim, a remand is required to determine the exact nature of her knee disability.  It is unclear from the record as to the correct diagnosis (or diagnoses) in the knees.  The Veteran contends that she has a bilateral knee disability as a result of an injury in Honor Guard during service.  Specifically, she contends that she injured her knees when she fell while carrying an excessively heavy casket in 1998.  There are consistent and frequent complaints of knee pain from 1999 up to discharge.  The Veteran maintained over the course of several examinations that her fall was the reason for her knee pain. 

STRs from 1999 document reports of knee symptomatology to include complaints of pain and incidents in which the Veteran's knees popped, locked, and gave way.  At a 2008 examination, the examiner referenced injuries to both meniscuses as a result of her fall in Honor Guard.  The Veteran was profiled to desk duty several times and sought physical therapy treatment after which, the Veteran still complained of pain and swelling.  The Veteran was given knee braces to wear during exercise, and she received a provisional diagnosis of chronic knee pain in 2005.  Additionally, the Veteran voiced her concerns about resolving her on-going knee pain issues prior to her separation from service in 2008.

The Veteran underwent a VA examination in January 2009, however, the examination does not address her contentions regarding the in-service injury or the symptoms documented in the STRs.  Further, the physical examination revealed limited range of motion for both knees.  However, the examiner did not clearly address whether these clinical findings are due to any pathology in the knees.  As the limitation of flexion and extension could be indicative of a disability, a new VA examination is necessary to adequately address all of the clinical findings attributable to the Veteran's knee complaints. 

The Board concludes that remand is required for an additional VA examination and opinion because the medical evidence is insufficient to decide her claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of all knee disorders present during the claim.  All pertinent evidence of record should be made available and reviewed by the examiner including the claims file and this remand and such review should be noted in the examination report.  

The examiner is asked to discuss the cause of the Veteran's limitation of motion in each knee as referenced in the January 2009 VA Medical Examination report, and identify all knee diagnoses found on examination. 

Based upon the review of the evidence, examination results, and giving consideration to the Veteran's statements, the examiner should specifically state whether it is at least as likely as not (50 percent probability or more) that any currently diagnosis bilateral knee disability is due to an event, injury, or disease incurred during service.  

For purposes of this opinion, the examiner is asked to assume that the Veteran injured her knees during honor guard service as contended.  

The examiner is asked to provide a detailed rationale to support the opinion provided.  

2.  Readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


